Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 12/16/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO 2016/180748 A1) in view of Kott et al. (US 6583096), Cao (US 5922664) and Weiland et al. (US 20120238005), as evidenced by Iwakura et al. (US 20160287669).
Andersen teaches a liquid laundry detergent comrpsing an alpha-amylase in the following base detergent taught at page 248:

    PNG
    media_image1.png
    876
    773
    media_image1.png
    Greyscale
.
	The detergent is a liquid detergent, Model J above, which was diluted in water to 0.79 g/L and the enzyme was a at concentration of 0.05 or 0.2 mg enzyme protein/L. Fabric stained with starch was added and washed for 20 minutes at 15ºC and 30ºC, or alternatively for 20 minutes at 15ºC and 40ºC. The laundered fabrics were rinsed and the performance of the liquid alpha-amylase detergent was evaluated (page 248, lines 19-30).
The wash performance was considered to be improved if the Improvement Factor was at least 1.0 (page 251).

    PNG
    media_image2.png
    48
    1134
    media_image2.png
    Greyscale
, 
where the last four columns are the enzyme contained in based detergent J (see header at page 253, referring to the was temperature and concentration of the enzyme in the base detergent J).
A sequence alignment of the above mutated alpha-amylase and the claimed amylase of SEQ ID NO:1 shows 100% sequence identity over the total length of the sequence:

    PNG
    media_image3.png
    130
    914
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    845
    924
    media_image4.png
    Greyscale
.

	Iwakura teaches that sodium citrate is a pH adjuster([0056]; instant claim 8).	Andersen does not teach that the alkyl benzene sulfonate is a C10-C20 alkyl group (claim 1a) with the structure of the compound depicted in claim 3 where the cation is sodium (claim 14) and the combination of R1 and R2  together comprises 9 to 12 carbon atoms (claim 13); where the alkyl ethoxy sulfonate has an alkyl group that has 12 to 18 carbon atoms where about 10 to 18 wt. % has about 2 to about 3 ethoxylate groups (claim 1b);  where the alkyl ethoxy sulfonate  has an alkyl group that has 12 to 18 carbon atoms where about 1 to 6 wt. % has about 7 to about 8 ethoxylate groups (claim 1c) where the alcohol ethoxylate is a fatty alcohol ethoxylate (claim 1) where the number of carbon groups in the alkyl group is from 12 to 18 carbons and the number of ethoxylate groups is from 7 to 8 (claim 4).


    PNG
    media_image5.png
    142
    203
    media_image5.png
    Greyscale
where L is an acyclic aliphatic moiety consisting of carbon and hydrogen and R1 and R2 are alkyl groups. A is a benzene moiety and the cation is selected from H, Na, K, Ca and Mg. The branched alkyl groups has a sum of carbon atoms from 9 to 15, preferably from 10 to 14  (abstract; col 2, line 60 to col. 3, line 46).
 	It would have been obvious to one of ordinary skill in the art to employ the alkylbenzene sulfonates disclosed by Kott as the ABS component in the composition of Andersen. The ordinary artisan would have been motivated to do so because they are branched ABS that are suitable for laundry products. The ordinary artisan would have had a reasonable expectation that one could employ the branched ABS surfactants in the composition of Andersen because Kott teaches that they are suitable for laundry cleaners.
	Cao teaches a pourable aqueous detergent concentrate composition comprising a micellar dispersion of a mixture of at least two surfactant that have differing resistance to electrolytic salting out and a dissolved electrolyte salt (col. 2, lines 13-28).
	In a preferred embodiment the surfactants comprise a mixture of two or more surfactants, at least one of which has a high salting out resistance as the other which 
	Specific  combinations of surfactants include AEOS (2 EO, where EO is the number of ethoxylate units) mixed with AEOS with greater than 4 EO. The ethoxy alcohols are fatty ethoxylate alcohols that contain about 13 to 15  carbon atoms and have an EO of 6-11 (col. 6, lines 11-24). Preferably the AEOS have alkyl groups from 10 to 18 carbon atoms and an EO of 2 to 7 and a fatty alcohol ethoxylate having 6 to 18 carbon atoms and contain 2 to 11 EO (col. 6, lines 30-38). A fatty ethoxylate alcohol  with 6 to 18 carbons overlaps the claimed range of C12-18 and 2 to 77 EO overlaps the claimed range of from 7 to 8 (instant claim 4).
Cao teaches that some trial and error may be required to determine the optimum surfactant combination. Surfactants can be combined in the relative high ratios of about 4:1 to 1:4 (col. 6, lines 27-30). 
Cao notes that AEOS with 4 or greater EO cannot be used alone and are combined in a mixture AEOS having 2-3 EO (col. 5, lines 50-58). 
Electrolytes include alkaline or alkali earth metals such as sodium and magnesium (col. 6, lines 40-45). It is noted that these electrolytes are included in Detergent J as taught by Andersen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ AEOS having alkyl groups from 10 to 18 carbon atoms and  an EO of 2 to 7 where the AEOS can be a mixture of AEOS having 2-3 EO and AEOS with greater than 4 EO. Wherein this is combined with a fatty ethoxylate alcohol (AEO) having 6 to 18 carbon atoms and contain 2 to 11 EO. The 
Regarding instant claim 5 which recites that “n” for the AEOS of 1b is 2 (that is 2 EO) and “m” for the AEOS of 1c is 7 where M and/or M’ are sodium, Cao teaches that the AEOS can be a mixture of AEOS with EO of 2 to 3 and AEOS of greater than 4 where an EO of 2 to 7 is preferred; where the ratio of the two types of AEOS is from about 1:6 to about 1:3 (claim 15) or about 1:5 to about 1:3 (claim 16), one of ordinary skill in the art would recognize that the number of EO units in the AEOS and the ratio of the two types of AEOS (one containing 2 to 3 EO units (claim 1b) or just 2 EO units (claim 5) and the other from 7 to 8 EO units (claim 1c) or just 7 EO units (claim 5)), as well as the amount of the AEOS containing about 7 to 8 EO (claim 1c) are optimizable variables dependent on the balance of preventing electrolyte salting out. Cao specifically teaches AEOS with 2 to 3 EO and AEOS with greater than 4 EO where the 
Regarding the identity of M and/or M’ being sodium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sodium as M and/or M’ because sodium is already present in Detergent J which can be balanced by the selection of fatty AEO and AEOS as taught by Cao. The ordinary artisan would have had a reasonable expectation that one could select sodium as the counterion M and/or M’ because sedum is a monovalent cation which is required by AEOS.
Andersen as modified by Kott and Cao does not teach that the composition also contains a protease having an amino acid sequence which is at least about 90% identical to the amino acid sequence specified in SEQ ID NO:2 over the total length 
Andersen further teaches that the alpha-amylase-containing detergent can further comprise a protease (page 239, lines 7-8).
Weiland teaches a phosphonate-containing liquid washing or cleaning agent exhibiting advantageous proteolytic activity and improved storage stability.  The protease has  an amino acid sequence which is at least 80% identical to the amino acid sequence stated in SEQ ID NO. 1 and which comprises in position 99 in the numbering according to SEQ ID NO. 1 the amino acid glutamic acid (E),  aspartic acid (D), asparagine (N),  glutamine (Q), alanine (A),  glycine (G) or serine (S; abstract). The protease-containing detergent is used particularly as a laundry detergent which is effective against blood/milk/ink on cotton, etc. ([0014]).
Weiland teaches SEQ ID NO: 3 which has 100% sequence identity with  the amino acid sequence of instant  SEQ ID NO: 2 but with the substitution of D at R99 of SEQ ID NO: 2:

    PNG
    media_image6.png
    592
    882
    media_image6.png
    Greyscale

Weiland  also teaches SEQ ID NO: 2 which has 100% sequence identity with  the amino acid sequence of instant  SEQ ID NO: 2 but with the substitution of E at R99 of SEQ ID NO: 2:

    PNG
    media_image7.png
    610
    893
    media_image7.png
    Greyscale
 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the either of the protease of SEQ ID NOS: 2 or 3 with or without the substitutions at S3T, V41I, L256E and V199I as disclosed by Weiland in the alpha-amylase detergent composition taught by modified Andersen. The ordinary artisan would have been motivated to do so because Andersen teaches that his composition can further comprise a protease and Weiland  teaches the disclosed proteases are effective in laundry detergents. The ordinary artisan would have had a reasonable expectation that one could successfully add any of the above disclosed proteases of Weiland  to the amylase detergent composition of modified Anderson because both Weiland and Andersen teach that amylases and proteases are compatible and useful in liquid detergent compositions.
Applicant Argument
Applicant argues that none of the references  teach the new limitations that the cleaning composition also comprises a protease of  instant SEQ ID NO: 2 with the claimed mutations. Applicant submits that the pending claims are patentable over the 
Examiner Response
Weiland teaches the claimed proteases with respect to instant SEQ ID NO: 2 for laundry detergents. The proteases are effective and compatible with amylases.
With regard to applicant’s assertion of unexpected results, the MPEP states the following in order to meet the bar for such assertions:
The comparison of laundry detergents should be with the closest prior art whichis Anderson:
716.02(e)   Comparison With Closest Prior Art
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

Andersen teaches the claimed amylase thus, the results in Example 1 are irrelevant because the inventive enzyme that was tested is the same as Anderson. . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653